— Benning J.

By the Court.

delivering the opinion.
Was the Court below right, in allowing the answer to be amended ? We think so.
It was said in objection to that decision, that there is an English chancery rule, which forbids the amending of an answer, and substitutes for amending, the right to file a supplemental answer. But if there is any such rule as this, it is one that was made by Lord Chancellor Thurlow, since the revolutionary war. Therefore, it is not binding on us. Besides, if one Chancellor can make such a rule, another can repeal it. And if another takes upon himself to disregard it, that amounts in effect to its repeal. And our Superior Courts have in this respect, all the powers of the English Court of Chancery.
Before Lord Thurlow’s rule, the regular course was, to allow the answer, in a proper case, to be amended. The Court seems to have felt, that it had the power to allow amendments in any case •, but still, that, in the exercise of the power, it ought to govern itself, by a sound discretion. 1 Duk. 33, do, 35; 1 P. Wms., 300; 3 Atk., 522; See 2 Dav. Ch. Pr. 339, and cases cited.
But if this were not so; if the power to allow an answer to be amended, did not belong to the Superior Court, as one of its original chancery powers, the power would yet belong to it, as a power conferred by the amendment Act of 1854, for that Act says, that plaintiffs or defendants, whether at law, or in equity, shall, as matter of right, be allowed to amend their pleadings, in all respects, whether in matter of form or matter of substance. Jlmendvs, the word used. The Act does not say anything about supplemental answers, Acts of 1853-4, 48.
It was further argued, that filing a supplemental answer, was a better mode of attaining the object, than was that of amending the answer. Be it so, and what of it, in the face *571of a statute, which gives to the party the right .to the mode of amending; and, in the face of a chancery rule, which gives to the Court, the power at discretion, to allow the mode of amending.
After all, the difference between the two modes, is, little or nothing. The effect of striking out a part of an answer, by amendment, is not to annihilate the stricken part. That still continues as much subject to be used as an admission of the defendant, if it is one, as it would have been, had it not been struck out, and there had been filed, a supplemental answer withdrawing or denying, the admission.
We think, then, that the Court was right,, in allowing the amendment.
As to the order allowing the amendment of the minutes, we see no objection to that order. It now appears, that there was no necessity for the order; it now appears that the original order was itself, on the minutes. Ordering it entered nunc pro tunc, was, therefore, unnecessary; was doubtless the result of mistake or hurry. But if the original order had not been entered, no reason whatever is assigned, why the order nunc pro tunc, ought not to have been granted. The Court had the power to grant that order, and nothing is offered to show, that it ought not to have exercised the power.
Judgment affirmed.